As filed with the Securities and Exchange Commission on November 12, 2009 Registration No. 333-143867 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO F ORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 QUEST DIAGNOSTICS INCORPORATED (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction ofincorporation or organization) 16-1387862 (I.R.S. EmployerIdentification No.) Quest Diagnostics IncorporatedThree Giralda FarmsMadison, NJ 07940(973) 520-2700 (Address, including zip code, and telephone number, including area code,of registrants principal executive offices) William J. OShaughnessy, Jr.Quest Diagnostics IncorporatedThree Giralda FarmsMadison, NJ07940(973) 520-2700 (Name, address, and telephone numberof agent for service) Copies to:Stephen T. Giove, Esq.Shearman & Sterling LLP599 Lexington AvenueNew York, New York 10022(212) 848-4000 See Table of Additional Registrants Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement. If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. £ If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. R If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. R If this form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): R Large accelerated filer £ Accelerated filer £ Non-accelerated filer (Do not check if a smaller reporting company) £ Smaller reporting company CALCULATION OF REGISTRATION FEE Title of Each Class ofSecurities to be Registered Proposed MaximumAggregateOffering Price (1) Amount ofRegistration Fee (2) Senior Debt Securities of Quest Diagnostics Guarantees of Senior Debt Securities of Quest Diagnostics (3) (1) An unspecified aggregate initial offering price or number of the securities of each identified class is being registered as may from time to time be offered at unspecified price. (2) In accordance with Rule 456(b) and Rule 457(r), the Registrant is deferring payment of all of the registration fee. (3) Registrants listed on the Table of Additional Registrants may fully and unconditionally guarantee on an unsecured basis our senior debt securities. Pursuant to Rule 457(n), no separate fee will be required to be paid in respect of guarantees of our senior debt securities that are being registered concurrently. TABLE OF ADDITIONAL REGISTRANTS Name State or other Jurisdiction ofIncorporation or Organization I.R.S. EmployerIdentification Number American Medical Laboratories Incorporated Delaware 54-1983356 AmeriPath Consolidated Labs, Inc. Florida 26-0003506 AmeriPath Florida, LLC Delaware 65-0641688 AmeriPath Group Holdings, Inc. Delaware 20-3746016 AmeriPath Holdings, Inc. Delaware 61-1436296 AmeriPath Hospital Services Florida, LLC Delaware 16-1702356 AmeriPath Indiana, LLC Indiana 35-1937874 AmeriPath Intermediate Holdings, Inc. Delaware 20-8388835 AmeriPath Kentucky, Inc. Kentucky 62-1373947 AmeriPath Marketing USA, Inc. Florida 65-1064707 AmeriPath Michigan, Inc. Michigan 38-1880648 AmeriPath Mississippi, Inc. Mississippi 64-0504003 AmeriPath New York, LLC Delaware 65-0819138 AmeriPath North Carolina, Inc. North Carolina 56-1272454 AmeriPath Ohio, Inc. Delaware 31-1483746 AmeriPath Pennsylvania, LLC Pennsylvania 25-1680680 AmeriPath Philadelphia, Inc. New Jersey 22-2163419 AmeriPath SC, Inc. South Carolina 11-3680559 AmeriPath Texas, LP Texas 75-2530066 AmeriPath Wisconsin, LLC Wisconsin 39-1091107 AmeriPath Youngstown Labs, Inc. Ohio 34-1767704 AmeriPath, Inc. Delaware 65-0642485 AmeriPath, LLC Delaware 65-1046888 Anatomic Pathology Services, Inc. Oklahoma 73-1563221 API No. 2, LLC Delaware 65-1046886 APL Properties Limited Liability Company Nevada 86-0864218 Arizona Pathology Group, Inc. Arizona 86-0864486 Central Plains Holdings, Inc. Kansas 48-1219588 Dermatopathology Services, Inc. Alabama 63-0984892 Diagnostic Pathology Management Services, LLC Oklahoma 73-1402878 Diagnostic Reference Services Inc. Maryland 22-3479439 DPD Holdings, Inc. Delaware 93-0988106 Enterix Inc. Delaware 01-0529545 ExamOne World Wide of NJ, Inc. New Jersey 22-2127674 ExamOne World Wide, Inc. Pennsylvania 23-2057350 Focus Diagnostics, Inc. Delaware 52-1604494 Focus Technologies Holding Company Delaware 52-1445953 HemoCue, Inc. California 33-0882550 Kailash B. Sharma, M.D., Inc. Georgia 58-1416059 LabOne of Ohio, Inc. Delaware 20-0310967 LabOne, Inc. Missouri 43-1039532 MedPlus, Inc. Ohio 48-1094982 MetWest Inc. Delaware 33-0363116 Nichols Institute Diagnostics California 95-2955451 Ocmulgee Medical Pathology Association, Inc. Georgia 58-1267100 OQuinn Medical Pathology Association, LLC Georgia 58-1303376 Osborn Group Inc. Delaware 48-1045507 Pathology Building Partnership Maryland 51-1188454 PCA of Denver, Inc. Tennessee 62-1721242 PCA of Nashville, Inc. Tennessee 62-1729315 Peter G. Klacsmann, M.D., Inc. Georgia 58-1441090 Quest Diagnostics Clinical Laboratories, Inc. Delaware 38-2084239 Quest Diagnostics Finance Incorporated Delaware 51-0390179 Quest Diagnostics Holdings Incorporated Delaware 23-2324658 Name State or other Jurisdiction ofIncorporation or Organization I.R.S. EmployerIdentification Number Quest Diagnostics Incorporated (MD) Maryland 52-0890739 Quest Diagnostics Incorporated (MI) Michigan 38-1882750 Quest Diagnostics Incorporated (NV) Nevada 88-0099333 Quest Diagnostics Investments Incorporated Delaware 51-0314231 Quest Diagnostics LLC (CT) Connecticut 06-1460613 Quest Diagnostics LLC (IL) Illinois 36-4257926 Quest Diagnostics LLC (MA) Massachusetts 04-3248020 Quest Diagnostics Nichols Institute (f/k/a Quest Diagnostics Incorporated) (CA) California 95-2701802 Quest Diagnostics Nichols Institute, Inc. Virginia 54-0854787 Quest Diagnostics of Pennsylvania Inc. Delaware 22-3137283 Regional Pathology Consultants, LLC Utah 87-0559208 Rocky Mountain Pathology, LLC Utah 87-0526913 Sharon G. Daspit, M.D., Inc. Georgia 58-1626140 Shoals Pathology Associates, Inc. Alabama 63-0700856 Specialty Laboratories, Inc. California 95-2961036 Strigen, Inc. Utah 87-0651722 TID Acquisition Corp. Delaware 22-3620117 Unilab Corporation Delaware 71-0897031 EXPLANATORY NOTE This Registration Statement on Form S-3 (Registration No. 333-143867) of Quest Diagnostics Incorporated and its subsidiary guarantor registrants (the Registration Statement) is being amended to add AmeriPath Group Holdings, Inc., AmeriPath Holdings, Inc., AmeriPath Intermediate Holdings, Inc. and Medplus, Inc., all of which are subsidiaries of Quest Diagnostics Incorporated, as co-registrants that are, or may potentially be, guarantors of some or all of the debt securities with respect to which offers and sales are registered under this Registration Statement. No changes or additions are being made hereby to the base prospectus that already forms a part of the Registration Statement. Accordingly, such base prospectus is being omitted from this filing. PART II INFORMATION NOT REQUIRED IN PROSPECTUS Item 14. Other Expenses of Issuance and Distribution. The following table sets forth all fees and expenses payable by the registrant in connection with the issuance and distribution of the securities being registered hereby (other than underwriting discounts and commissions). All of such expenses, except the SEC registration fee, are estimated. Securities and Exchange Commission registration fee * Legal fees and expenses $ 150,000 Trustees fees and expenses $ 20,000 Accounting fees and expenses $ 200,000 Printing expenses $ 30,000 Miscellaneous $ 30,000 Total $ 430,000 * Deferred in accordance with Rules 456(b) and 457(r) of the Securities Act of 1933. Item 15. Indemnification of Directors and Officers. Limitation on Liability of Directors Pursuant to authority conferred by Section 102 of the Delaware General Corporation Law (the DGCL), Paragraph 11 of our certificate of incorporation (the Certificate) eliminates the personal liability of directors to us or our stockholders for monetary damages for breach of fiduciary duty, including, without limitation, directors serving on committees of our board of directors. Directors remain liable for (1) any breach of the duty of loyalty to us or our stockholders, (2) any act or omission not in good faith or which involves intentional misconduct or a knowing violation of law, (3) any violation of Section 174 of the DGCL, which proscribes the payment of dividends and stock purchases or redemptions under certain circumstances, and (4) any transaction from which directors derive an improper personal benefit. Indemnification and Insurance In accordance with Section 145 of the DGCL, which provides for the indemnification of directors, officers and employees under certain circumstances, Section 7.01 of our By-Laws and Section 11 of our Certificate each grant our directors and officers a right to indemnification, to the fullest extent authorized by the DGCL, as the same exists or may hereafter be amended (but in the case of any such amendment, only to the extent that such amendment permits the Corporation to provide broader indemnification rights than said law permitted the Corporation to provide prior to such amendment) for all expenses, liabilities and losses reasonably incurred by each director or officer who was or is made a party or is threatened to be made a party to or is involved in any action, suit or proceeding, whether civil, criminal, administrative or investigative proceedings to which they are a party (1) by reason of the fact that they are or were our directors or officers or (2) by reason of the fact that, while they are or were our directors or officers, they are or were serving at our request as directors or officers of another corporation, partnership, joint venture, trust or enterprise including service with respect to employee benefit plans, and such indemnification shall continue as to former directors and officers and shall inure to the benefit of such directors and officers heirs, executors and administrators; provided, however, that, the Corporation shall indemnify any such person seeking indemnification in connection with a proceeding (or part thereof) initiated by the person seeking indemnification only if such proceeding (or part thereof) was authorized by the Board of Directors of the Corporation. Each of the By-Laws and the Certificate further provides for the mandatory advancement of expenses incurred by officers and directors in defending such proceedings in advance of their final II-1 disposition upon delivery to us by the indemnitee of an undertaking to repay all amounts so advanced if it is ultimately determined that such indemnitee is not entitled to be indemnified. We may not indemnify or make advance payments to any person in connection with proceedings initiated against us by such person without the authorization of our board of directors. In addition, Paragraph 11 of the Certificate provides that directors and officers therein described shall be indemnified to the fullest extent permitted by Section 145 of the DGCL, or any successor provisions or amendments thereunder. In the event that any such successor provisions or amendments provide indemnification rights broader than permitted prior thereto, Paragraph 11 of the Certificate allows such broader indemnification rights to apply retroactively with respect to any predating alleged action or inaction and also allows the indemnification to continue after an indemnitee has ceased to be our director or officer and to inure to the benefit of the indemnitees heirs, executors and administrators. Each of the By-Laws and the Certificate further provides that the right to indemnification is not exclusive of any other right that any indemnitee may have or thereafter acquire under any statute, the Certificate, any agreement or vote of stockholders or disinterested directors or otherwise, and allows us to indemnify and advance expenses to any person whom the corporation has the power to indemnify under the DGCL or otherwise. Our By-Laws further provide that should any repeal or modification of any of the provisions of Section 7.01 occur, such changes would not adversely affect any right or protection of any director, officer or other person in respect of any proceeding arising out of, or related to, any act or omission occurring prior to the time of such repeal or modification. The form of underwriting agreement to be filed as Exhibit 1.1 hereto will provide for the indemnification of the registrant, its controlling persons, its directors and certain of its officers by the underwriters against certain liabilities, including liabilities under the Securities Act. Insofar as indemnification for liabilities arising under the Securities Act may be permitted for directors and officers and controlling persons pursuant to the foregoing provisions, we have been advised that in the opinion of the Securities and Exchange Commission, such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. Each of the By-Laws and the Certificate authorizes us to purchase insurance for our directors and officers and persons who serve at our request as directors, officers, employees or agents of another corporation, partnership, joint venture, trust or enterprise against any expense, liability or loss incurred in such capacity, whether or not we would have the power to indemnify such persons against such expense or liability under the DGCL. We intend to maintain insurance coverage of our officers and directors as well as insurance coverage to reimburse us for potential costs of our corporate indemnification of directors and officers. Pursuant to an Amended and Restated Employment Agreement, dated as of November 7, 2008, the Corporation is required to indemnify (including advancement of expenses) Surya N. Mohapatra to the full extent permitted by law and the Corporations By-laws, and to include him as an insured person under the Corporations directors and officers liability insurance policy. Item 16. Exhibits and Financial Statements Schedules. The exhibits to this registration statement are listed in the Exhibit Index to this registration statement, which Exhibit Index is hereby incorporated by reference. Item 17. Undertakings. The undersigned registrant hereby undertakes: (1) to file, during any period in which offers or sales are being made, a post-effective amendment to this registration statement: (i) to include any prospectus required by Section 10(a)(3) of the Securities Act of 1933; II-2 (ii) to reflect in the prospectus any facts or events arising after the effective date of the registration statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the registration statement. Notwithstanding the foregoing, any increase or decrease in volume of senior debt securities offered (if the total dollar value of senior debt securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the Commission pursuant to Rule 424(b) if, in the aggregate, the changes in volume and price represent no more than a 20% change in the maximum aggregate offering price set forth in the Calculation of Registration Fee table in the effective registration statement; and (iii) to include any material information with respect to the plan of distribution not previously disclosed in the registration statement or any material change to such information in the registration statement; provided, however, that paragraphs (1)(i), (1)(ii) and (1)(iii) above do not apply if information required to be included in a post-effective amendment by those paragraphs is contained in periodic reports filed with or furnished to the Commission by the registrant pursuant to Section 13 or Section 15(d) of the Exchange Act that are incorporated by reference in the registration statement, or is contained in a form of prospectus filed pursuant to Rule 424(b) that is part of the registration statement; (2) that, for the purpose of determining any liability under the Securities Act of 1933, each such post-effective amendment shall be deemed to be a new registration statement relating to the senior debt securities offered therein, and the offering of such senior debt securities at that time shall be deemed to be the initial bona fide offering thereof; (3) to remove from registration by means of a post-effective amendment any of the senior debt securities being registered which remain unsold at the termination of the offering; (4) that, for the purpose of determining any liability under the Securities Act of 1933 to any purchaser: (i) each prospectus filed by the registrant pursuant to Rule 424(b)(3) shall be deemed to be part of the registration statement as of the date the filed prospectus was deemed part of and included in the registration statement; and (ii) each prospectus required to be filed pursuant to Rule 424(b)(2), (b)(5) or (b)(7) as part of a registration statement in reliance on Rule 430B relating to an offering made pursuant to Rule 415(a)(1)(i), (vii) or (x) for the purpose of providing the information required by Section 10(a) of the Securities Act of 1933 shall be deemed to be part of and included in the registration statement as of the earlier date such form of prospectus is first used after effectiveness or the date of the first contract of sale of senior debt securities in the offering described in the prospectus. As provided in Rule 430B, for liability purposes of the issuer and any person that is at that date an underwriter, such date shall be deemed to be a new effective date of the registration statement relating to the senior debt securities in the registration statement to which the prospectus relates, and the offering of such senior debt securities at that time shall be deemed to be the initial bona fide offering thereof; provided, however, that no statement made in a registration statement or prospectus that is part of the registration statement or made in a document incorporated or deemed incorporated by reference into the registration statement or prospectus that is part of the registration statement will, as to a purchaser with a time of contract of sale prior to such effective date, supersede or modify any statement that was made in the registration statement or prospectus that was part of the registration statement or made in any such document immediately prior to such effective date; (5) that, for the purpose of determining liability of a registrant under the Securities Act of 1933 to any purchaser in the initial distribution of the senior debt securities, the undersigned registrant undertakes that in a primary offering of senior debt securities of the undersigned registrant pursuant to this registration statement, regardless of the underwriting method used to sell the senior debt securities to the purchaser, if the senior debt securities are offered or sold to such purchaser by II-3 means of any of the following communications, the undersigned registrant will be a seller to the purchaser and will be considered to offer or sell such senior debt securities to such purchaser: (i) any preliminary prospectus or prospectus of an undersigned registrant relating to the offering required to be filed pursuant to Rule 424; (ii) any free writing prospectus relating to the offering prepared by or on behalf of the undersigned registrant or used or referred to by an undersigned registrant; (iii) the portion of any other free writing prospectus relating to the offering containing material information about an undersigned registrant or its senior debt securities provided by or on behalf of the undersigned registrant; and (iv) any other communication that is an offer in the offering made by the undersigned registrant to the purchaser. The undersigned registrant hereby undertakes that, for purposes of determining any liability under the Securities Act, each filing of the registrants annual report pursuant to Section 13(a) or Section 15(d) of the Exchange Act (and, where applicable, each filing of an employee benefit plans annual report pursuant to Section 15(d) of the Exchange Act) that is incorporated by reference in the registration statement shall be deemed to be a new registration statement relating to the senior debt securities offered therein, and the offering of such senior debt securities at that time shall be deemed to be the initial bona fide offering thereof. Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers and controlling persons of the registrant pursuant to the provisions set forth in response to Item 15, or otherwise, the registrant has been advised that in the opinion of the SEC such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the senior debt securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question of whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. The undersigned registrant hereby undertakes to file an application for the purpose of determining the eligibility of the trustee to act under subsection (a) of Section 310 of the Trust Indenture Act in accordance with the rules and regulations prescribed by the Commission under Section 305(b)(2) of the Trust Indenture Act. II-4 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Madison, State of New Jersey, on November 12, 2009. Q UEST D IAGNOSTICS I NCORPORATED By: * Name: Surya N. Mohapatra, Ph.D.Title: Chairman of the Board and President Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed on November 12, 2009 by the following persons in the capacities and on the dates indicated. Signature Title * Surya N. Mohapatra, Ph.D. Chairman of the Board, President and Director (principal executive officer) * Robert A. Hagemann Senior Vice President and Chief Financial Officer (principal financial officer) * Thomas F. Bongiorno Vice President, Corporate Controller and Chief Accounting Officer (principal accounting officer) * John C. Baldwin, MD Director * Jenne K. Britell, Ph.D. Director * William F. Buehler Director * Rosanne Haggerty Director * Gary M. Pfeiffer Director * Daniel C. Stanzione, Ph.D. Director * Gail R. Wilensky, Ph.D Director * John B. Ziegler Director * The undersigned, by signing their names hereto, sign and execute this Registration Statement pursuant to the Powers of Attorney executed by the above-named officers and directors and filed with the Securities and Exchange Commission. By: /
